 N.Y. BOARD OF FIRE UNDERWRITERS551The New York Board of Fire UnderwritersandUniformed Fire Patrol Officer Association ofGreater New York,Local 1-14, IAFF,AFL-CIO.Case AO-136October 6, 1971ADVISORY OPINIONBY CHAIRMAN MILLER AND MEMBERSFANNING, JENKINS, AND KENNEDYThe petition herein was filed July 30, 1971, byUniformed Fire Patrol Officer Association of GreaterNew York, Local 1-14, IAFF, AFL-CIO, hereincalled the Union, pursuant to Sections 102.98 and102.99 of the National Labor Relations Board's Rulesand Regulations, Series 8, as amended. Thereafter,The New York Board of Fire Underwriters, hereincalled the Employer, filed on August 16, 1971,' aResponse to Petition for Advisory Opinion andMotion to Dismiss Same and a Cross-Petition forAdvisory Opinion.2 On August 27, 1971, the Unionfiled a response to Employer's cross-petition.In pertinent part, the petitions and responses3 allegethat:1.There is pending before the New York StateLabor Relations Board, herein called the State Board,apetitionfor investigation and certification ofrepresentatives,Case No. SE-44727, filed by theUnion which is seeking to represent for purposes ofcollective bargaining the captains, lieutenants, andsergeants of the Employer's Fire Patrol.2.The Employer is a nonprofit New York Statecorporation engaged in fire prevention throughelectrical inspections and in salvage operations whichare brought about due to fires in the State of NewYork. The Employer is composed of over 100 memberinsurance companies doing business throughout thecountry as well as in New York City. Among theseinsurersare the Aetna Insurance Company, theInsuranceCompany of North America, and theTravelers Indemnity Company.3.The Employer's income, in excess of $3 millionin 1970, was derived from two main sources: morethan $1,200,000 fromassessmentsfrommembercompanies for services rendered for them by theEmployer's Fire Patrol and nearly $2 million ininspection fees primarily from services performed bythe electrical department for New York State countiesand municipalities and for companies over whom weiThe Executive Secretary, by telegraphic order, extended thetime forfiling the responseto August 16, 19712 In its motion to dismiss, the Employer argues that the Union's petitionisdefective in that it asks"that thisBoard issuean advisory opinion thatthe NLRBwill not assertjurisdiction"rather thanan advisory opinionon whether itwould assertjurisdiction,in accord with Section 102 98(a) ofthe Board'sRules and RegulationsHowever, as the Employer has filed across-petitionfor an advisory opinion stating that the Board would assertwould assert jurisdiction. For example, the Employerrenders electrical inspection services for StirlingHomex Corp., the nation's largest modular homebuilder. Last year Stirling built 1,400 dwelling units atitsAvon, New York, facility and it intends to build anew plant at Gulfport, Mississippi, which will triple itscapacity. The average home sold for $12,000, exclu-sive of land and transportation. For the first 7 monthsof 1971, the Employer received $35,000 for inspectionservices rendered this company, and, if the figure wereprojected on an annual basis, the yearly figure wouldbe $60,000. In addition, during the preceding year, theEmployer purchased approximately $125,000 worthof automotive equipment and other merchandisedirectly or indirectly from outside the State of NewYork.4.The Union's petition alleges generally that,because the Employer is a nonprofit corporation, itsoperations do not affect interstate commerce at alland that "the activities of the Employer do not meetany of the yardsticks of jurisdiction of NLRB as theentire activity of the Fire Patrol is confined solely toNew York City and is fully supported by a percentageof premiums written only within New York City." Onthe other hand, the Employer argues that its opera-tions affect interstate commerce and meet the Board'sjurisdictional standards and that the Board hasrejected the contention that it should decline to assertjurisdictionbecause an employer is a nonprofitenterprise.5.The State Board has made no findings withrespect to the aforesaid commerce data but has heldthe proceeding before it in abeyance pending applica-tion to the Board for an Advisory Opinion.6.There is no representation or unfair laborpractice proceeding involving the same labor disputepending before the National Labor Relations Board.4On the basis of the foregoing, the Board is of theopinion that:1.The Employer, a nonprofit New York Statecorporation, is a nonretail enterprise engaged in fireprevention through electrical inspections and in firesalvage operations in the State of New York.2.The current standard for the assertion ofjurisdiction over nonretail enterprises is an annualoutflow or inflow, direct or indirect, across state linesof at least $50,000.(SiemonsMailing Service, 122NLRB 81, 85.) It is reasonable to assume, forpurposes of this advisory opinion, that Stirling Homexjurisdiction, and as for purposesof this advisoryopinion we are treatingthe two petitions as one, the wording ofthe Union'spetition isimmaterialand we herebydeny the Employer'smotion to dismiss3Inview of our determination herein, theEmployer'sMotion forPermissionto FileMemorandum of Law is denied4On May 11, 1970, theRegional Director dismissed an unfair laborpractice charge against the Employerin Case 2-CA-12053 The Unionherein was not involved in that proceeding193 NLRB No. 82 552DECISIONSOF NATIONALLABOR RELATIONS BOARDCorp. meets our nonretail jurisdictional test and that,therefore, the services rendered to this company bythe Employer constitute indirect outflow. As project-ed for calendar 1971, the value of such services issufficient to meet theSiemonstest. In addition, theEmployer's1970purchasesofapproximately$125,000 worth of automotive equipment and othermerchandise originating outside the State of NewYork constitute direct and indirect inflow and aresufficient to meet theSiemonstest.3.The Union's contention that the Employer is anonprofit organization whose operations are noncom-mercial in nature and therefore do not affectinterstate commerce is without merit. The Employer isengaged in rendering fire inspection services as animportant part of the insurance business and theBoard has found such activities to be commercial innature inMiddleDepartment Association of FireUnderwriters,122NLRB 1115 (1959). In that case,where the operations of the employer were similar tothose of the Employer herein, we stated that "it isimmaterial that an employer is a nonprofit corpora-tion motivated by considerations not strictly commer-cial where the activities themselves are commercial innature. Accordingly, we find no basis for concludingthat the Employer is the type of nonprofit corporationover which the Board has declined to assert jurisdic-tion."Accordingly, the parties are advised, under Section102.103 of the National Labor Relations Board'sRules and Regulations, Series 8, as amended, that,under the allegations submitted herein, the Boardwould assert jurisdiction over the operations of theEmployer with respect to disputes cognizable underSections 8, 9, and 10 of the Act.